Citation Nr: 1743316	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  10-49 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD) or service-connected erectile dysfunction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1970 to December 1971 in the continental United States.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.

In February 2014, the Veteran testified before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the claims file.  

This appeal was most recently remanded by the Board in November 2015 for additional development.  

The Board notes that the issues of entitlement to an increased rating for service-connected PTSD and entitlement to TDIU have been certified to the Board.  VA's Veterans Appeals Control and Locator System (VACOLS) reflects that the claims have not been received at the Board and a docket number has not been assigned.  As such, the Board will address those issues in a separate decision when the issues are received by the Board.

For reasons explained below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran initially asserted that service connection is warranted for hypertension as secondary to his service-connected PTSD.  However, the evidence of record indicates that the Veteran's hypertension may be caused or related to his service-connected erectile dysfunction.  

The Veteran was afforded a VA hypertension examination in January 2015 during which the examiner considered and addressed whether the Veteran's hypertension had its onset during service, was related to his in-service stressful events, or was caused or aggravated by his service-connected PTSD.  In support of the negative nexus opinion, the examiner noted that the Veteran was taking Yohimbine, which he stated could cause hypertension.  

A June 1990 treatment record reflects that the Veteran stopped taking Yohimbine, prescribed for erectile dysfunction, because of hypertension.  Service connection has since been established for erectile dysfunction.  See February 2015 rating decision.  

The January 2015 VA examiner's statement that Yohimbine can cause hypertension, combined with the June 1990 treatment record, raises the question of whether the Veteran's hypertension was caused or aggravated by medication for the service-connected erectile dysfunction.  A medical opinion is needed to answer this question.  

Accordingly, the case is REMANDED for the following action:

1. Obtain a VA opinion regarding the relationship between current hypertension and the service-connected erectile dysfunction, including Yohimbine prescribed for that dysfunction.  The examiner should review the claims file, including this remand.  The reviewing physician should address the following:

a. Is it at least as likely as not (i.e., a probability of 50 percent) that hypertension was caused or aggravated by erectile dysfunction? 

In answering the foregoing, the examiner should note that aggravation connotes a permanent worsening above the base level of disability, not merely acute and transitory increases in symptoms or complaints. 

b. Is it at least as likely as not that hypertension was caused or aggravated by medications, including Yohimbine, used to treat erectile dysfunction?

The examiner should address the June 1990 private treatment record, as well as the Veteran's course of treatment for erectile dysfunction since service.  

c. The examiner should provide reasons for these opinions.

2. If the benefit sought on appeal remains denied, issue a supplemental statement of the case, then return the case to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




